PER CURIAM.
This is an appeal from a final judgment awarding the wife the balance of attorney’s fees and costs not previously paid by the husband under a prior settlement agreement. We affirm in part and reverse in part.
Prior to the hearing, the husband had paid the wife’s attorney $135,689.47. She was claiming an additional sum of $38,-834.03. The trial court awarded an additional $14,150.53, for a total of $149,840.00. Thus, the court awarded the wife almost 90% of the fees requested. We find no abuse of discretion in the overall award. See Krasner v. Krasner, 339 So.2d 674, 675 (Fla. 3d DCA 1976). We reverse, however, on two mathematical errors. The trial court failed to award $687.50 to Martin Sobel, CPA, and $1,527.50 to Cynthia L. Greene, Esq.
Affirmed in part, reversed in part, with directions to increase the award by $2,215.00.